Title: To Benjamin Franklin from David Hartley, 15 June 1781
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
London June 15 1781
My Cousin Mr Samuel Hartley has thoughts of taking a journey to Paris upon some mercantile business and having myself a month or two without engagements to dispose of it has occurred both to him and to me that I shd like very well to accompany him. However I think it best to inform you of this, that I may know whether it wd be proper for me to come to Paris in the present situation of things. I wd not do any thing secretly or unbecoming my situation in life. I have been in Parliament & probably may again. The public Sentiments wch I have held there are known. I am an Englishman and must carry that character with me whereever I go, upon those principles of honour & justice wch are due between all nations. Considering myself therefore in some degree still upon the line of public concerns tho not actually in Parliament, I wd not take any step by surprize and therefore I wd not wish to go to Paris without the knowledge of the ministers in france, but if with their consent it wd make me extremely happy to see you as an old friend whom I love and esteem, and with whom I shd be glad to converse, & if possible to think of some means of putting a Stop to the horrors of universal wars. I have the honour of being known to Monsr de Maurepas, & to Monsr de Vergennes (as well as to a late Minister Monsr Neckar) if I might trouble you with my respects to one or both of them for their consent (and a passport if necessary) I shd be infinitely happy to see you again. My thoughts are still set and ever will be upon peace, just and honorable to all parties. You may perhaps have heard or seen by the votes of the House of Commons that in my absence out of Parliament, my brother has moved a Conciliatory bill in the same form as I did last year, viz so as to give full scope for an honorable and universal accommodation and peace. I do not know that there can be any harm in my taking a jaunt to Paris, I shd at least have the happiness of seeing you and perhaps some thing might arise by personal communication, for the public peace.— Pray favour me with an answer as soon as convenient. My Cousin’s business will require him to set out soon but he will wait till I can receive your answer. God bless you and prosper all your endeavours for peace. I am Ever Your affectionate friend
D H
To Dr Franklin &c &c &c
 
Addressed: To Dr Franklin / at Passy / near Paris
Notation: Ostende 19 juin 1781 Sous couvert de v: T: h: S. frans. Bine. / attaché à ma Personne icy en France
